Title: To George Washington from Major General Charles Lee, 5 April 1776
From: Lee, Charles
To: Washington, George



My Dr General
Williamsburg April the 5th 1776

I most sincerely congratulate you, I congratulate the Public on the great and glorious event—your possession of Boston—it will be a most bright page in the annals of America, and a most abominable black one in those of the Beldam Britain—go on, My Dr General, crown yourself with glory and establish the liberties and lustre of your Country on a foundation more permanent than the Capitol Rock—my situation is just as I expected. I am afraid that I shall make a shabby figure without any real demerits

of my own—I am like a Dog in a dancing school—I know not where to turn myself, where to fix myself—the circumstances of the Country intersected by navigable rivers, the uncertainty of the Enemy’s designs and motions who can fly in an instant to any spot They chuse with their canvass wings throw me, or wou’d throw Julius Cæsar into this inevitable dilemma—I may possibly be in the North, when as Richard says, I shou’d serve my Sovereign in the West—I can only act from surmise and have a very good chance of surmising wrong—I am sorry to grate your ears with a truth, but must at all events assure you, that the Provincial Congress of N. York are Angels of decision when compar’d with your Countrymen the Committee of Safety assembled at Williamsburg. Page, Lee, Mercer and Payne are indeed exceptions, but from Pendleton, Bland the Treasurer & Co.—libera nos Domine—I shall not trouble you with a detail of the Army, ordinance stores, but compendiously say that the Regiments in general are very compleat in numbers, the Men (those that I have seen) fine—but a most horrid deficiency of Arms—no intrenching tools, no guns (âltho the Province is pretty well stockd) mo⟨mutilated⟩ service—had I only eight eighteen Pounders I wou’d immediately at all events take post on Crany Island, by which measure I shoud drive out the Enemy and exclude em from the finest and most advantageous Port in America—I have order’d with this view the Artificers to work night and day—if I succeed I shall come in for a sprig of lawrels—this essenstial measure might have been effected long ago, but the same apathy and oblique squinting towards what the milk and water People call reconciliation; the prodigious flattering prospect open’d by the appointment of Commissioners were strong arguments against the expence of gun carriages and intrenching tools—but this is not all They have distributed their Troops in so ingeneous a manner, as to render evry active offensive operation impossible—an equal number of their Battalions are station’d on the different necks—They say, very acutely, that as the expence is equal, the security ought to be equal—I cannot help perswading myself that their object will be to take possession of Williamsburg—not only from it’s tempting advantageous situation commanding in great measure two fine rivers and a Country abundant in all the necessaries for an army; but the possession of the Capital woud

give an air of dignity and decided superiority to their arms, which in this Slave Country where dominion is founded on opinion ⟨multilated⟩ a circumstance of the utmost importance—perhaps I may be mistaken—but the surmise is not irrational[.] I have calld three Regiments down the Country—You will excuse, My Dr General, the blots and scratches of this letter—for the Post is just going out—by the next I will inform You of the steps We have taken for the security of this place—I have been desir’d to recommend Colonel Grayson as a Man of extraordinary merit He sets out soon to make application to the Congress for an establishment—if We have, as We must, a Continental Hospital in the Southern department Dr McClurg I suppose will be the Man to direct it—I need not mention his qualifications—they are so well known—I beg You will make some body write to me from time to time, indeed I think I may modestly insist on Mr Palfrey’s Pen being employ’d often in this service—adieu, Dr General, yours most respectfu⟨lly⟩ and sincerely

C. Lee

